Citation Nr: 0826797	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disorder.  

2.  Entitlement to an increased rating for lumbar 
spondylosis, L4-5, status post operative, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1956 to March 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2008.  

The reopened claim for service connection for a cervical 
spine disorder and the claim for a higher rating for a lumbar 
spine disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a cervical 
spine disorder was previously denied by the RO in February 
1988 on the basis that it was not due to military service or 
secondary to his service-connected low back condition.  The 
veteran was notified of the decision and his appellate 
rights, but he did not perfect an appeal of the decision.

2.  The RO declined to reopen the claim for service 
connection for a cervical spine disorder in a decision of 
February 2004, and again the veteran did not appeal.  

3.  The additional evidence presented since the prior 
decisions includes competent medical opinion linking a 
current cervical spine disorder to service, and raises a 
reasonable possibility of substantiating the claim. 

CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant contends that the RO committed error in 
refusing to grant his claim for service connection for a 
cervical spine disorder.  He asserts that his current 
cervical spine problems were incurred in service or were 
secondary to his service-connected low back disorder.  

The veteran's claim for service connection for a cervical 
spine disorder was previously denied by the RO in February 
1988 on the basis that it was not due to military service or 
secondary to his service-connected low back condition.  The 
veteran was notified of the decision and his appellate 
rights, but he did not perfect an appeal of the decision.

The RO declined to reopen the claim for service connection 
for a cervical spine disorder in a decision of February 2004, 
and again the veteran did not appeal.  

The rating decisions which denied service connection are 
final based upon the evidence then of record. 38 U.S.C.A. § 
7105.  However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in 2004, the regulations in effect since August 29, 
2001, are for application.  Nevertheless, to whatever extent 
the new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

The additional evidence presented since the prior decisions 
includes testimony given by the veteran during a hearing held 
before the undersigned Veterans Law Judge in March 2008.  He 
testified that he injured his back, neck and shoulder in 
service when he fell during basic training.  

The veteran has also presented competent medical opinions 
linking current cervical spine disorders to service.  In this 
regard, a statement dated in September 2004 from a VA 
physician indicates that the veteran sustained an injury in 
service, and that his degenerative joint disease of the 
lumbosacral spine and cervical spine was as likely as not 
related to the injuries he sustained in service.  Similarly, 
a letter dated in January 1981 from David Lehrer, M.D., 
indicates that he felt certain that the veteran's neck pain 
was related to injury he sustained in the military service.  
Although dated prior to the previously denials of the claim, 
the letter apparently was not of record and was not 
considered in the prior denials.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a cervical spine disorder raises a 
reasonable possibility of substantiating the claim.  The 
Board notes that some of the medical evidence indicates that 
events during service have played a role in the veteran's 
current physical difficulties.  Therefore, the Board 
concludes that new and material evidence has been presented 
to reopen the claim of entitlement to service connection for 
a cervical spine disorder.  


ORDER

The request to reopen a claim for service connection for a 
cervical spine disorder is granted.  To this extent only, the 
appeal is granted.  


REMAND

The Board finds that additional development of evidence is 
required before further review of the issues on appeal.  
During the hearing held in March 2008, the veteran reported 
receiving ongoing medical treatment for his back and neck 
disorders.  He specified that he was currently receiving 
treatment at VA facilities in Orlando and Tampa., Florida.  
The veteran also indicated that additional private records 
from earlier treatment may be available.  Such records should 
be obtained for consideration in connection with the claim 
for a higher rating, as well as the reopened claim for 
service connection for a cervical spine disorder.  

The Board also notes that the VA has a duty to afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  In the present 
case, there is medical evidence showing a current disability, 
testimonial evidence of an injury in service, and an opinion 
indicating a possible relationship to current disability.  In 
light of these factors, the Board concludes that an 
examination is required to determine the likelihood that the 
current problems are related to service.  Such an examination 
would also provide an opportunity to obtain more extensive 
evaluation of the current severity of the veteran's service-
connected lumbar spine disorder, to include an assessment of 
neurological symptoms described by the veteran during his 
recent hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
opportunity to identify all providers who 
have recently treated the veteran, as 
well as an opportunity to identify any 
provider who has treated the veteran 
since his service discharge, if those 
records have not yet been associated with 
the claims file.  

2.  Thereafter, the RO should make 
arrangements to afford the veteran an 
orthopedic and neurological examination 
to assess the severity of his service 
connected lumbar spine disorder, as well 
as to obtain an opinion regarding the 
etiology of his claimed cervical spine 
disorder.  The examiner should review the 
claims file, including the veteran's 
service medical records.  All findings 
necessary to evaluate the veteran's 
lumbar spine disorder under the revised 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine should be provided.  The 
examiner is requested to offer a medical 
opinion as to the likelihood that the 
veteran's currently diagnosed cervical 
spine disorder is related to service or 
to his service-connected lumbar spine 
disorder.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
a currently found disorder was incurred 
during service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The opinion regarding whether the 
cervical spine disorder is secondary to 
the service connected lumbosacral spine 
disorder should address whether the 
cervical spine disorder was either caused 
or aggravated by the service-connected 
disability.  The examiner's opinion 
should also address the role of any post 
service injuries, such as an on the job 
injury incident in which the veteran fell 
off a trailer in 1980.  

4.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


